Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000127
                                                          29-OCT-2012
                                                          01:39 PM
                        NO. SCWC-11-0000127

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

         RICKY W. TONGG, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (ICA NO. CAAP-11-0000127; CASE NO. 1DTA-10-02411)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on September 14, 2012, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, October 29, 2012.

James S. Tabe                           /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack